DETAILED ACTION
Status of the Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The following is in response to an Request for Continued Examination dated October 29, 2021.  Claims 1-29 are cancelled.  Claims 30, 36 and 42 are amended.  Claims 30-47 are pending.  All pending claims are examined.  


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.


Response to Arguments
101 Analysis
In line with the "2019 Revised Patent Subject Matter Eligibility Guidance," which explains how we must analyze patent-eligibility questions under the judicial exception to 35 U.S.C. § 101. 84 Fed. Reg. 50-57 ("Revised Guidance"), the first step of Alice (i.e., Office Step 2A) consists of two prongs. In Prong One, we must determine whether the Id. 
An abstract idea must fall within one of the enumerated grouping of abstract ideas in the Revised Guidance or be a "tentative abstract idea, "with the latter situation predicted to be rare. Id. at 51-52 (Section I, enumerating three groupings of abstract ideas), 54 (Section III.A. I., describing Step 2A Prong One), 56-57 (Section III.D., explaining the identification of claims directed to a tentative abstract idea).
If a claim does recite a judicial exception, the next is Step 2A Prong Two, in which we must determine if the "claim as a whole integrates the recited judicial exception into a practical application of the exception." Id. at 54 (Section II.A.2.) If it does, the claim is patent eligible. Id.
If a claim recites a judicial exception but fails to integrate it into a practical application, we move to the second step of Alice (i.e., Office Step 2B). to evaluate the additional limitations of the claim, both individually and as an ordered combination, to determine whether they provide an inventive concept. Id. at 56 (Section III.B.). In particular, we look to whether the claim:
• Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional in the field, which is indicative that an inventive concept may be present; or

• simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

Flook- new mathematical formula was an abstract idea).  
Taking the broadest reasonable interpretation the invention (as recited in claims 30-47) is directed towards the abstract idea of determining share class allocation, a certain method of organizing human activity.   For example claim 42 which is illustrative recites:
Independent claim 42
Revised Guidance
instantiating a processor-operable capital structure component interaction-interface, the interaction-interface having a plurality of interaction-interface mechanisms, wherein the processor-issuable instructions embody the interaction-interface mechanisms and associated data, including:
As claimed, the interaction interface is a generic computer component
specifying, via a specification interface mechanism, a capital structure component type for a capital structure component data structure;
As claimed the Interface mechanism is a generic computer component 
specifying, via an interaction interface mechanism,interchangeable-slice type subcomponent datastructures of the capital structure component data structure including: income generation components, and a-capital appreciation components;
As claimed the interaction interface mechanism is a generic component.
generating a value stream data structure, wherein a widget interface mechanism initiates value stream data structure generation and wherein engagement of the widget interface, includes:
effectuating population of the capital structure component data structure, effectuating population of each interchangeable-slice type subcomponent data structure with assets according to the specification of the interchangeable-slice type subcomponent data structure and according to the specified capital structure component type value stream data structure, instantiating the value stream data structure and associates the value stream data structure to the values in the capital structure component data structure;



reading stream values of the value stream data structure, wherein stream values are read via a stream value interface; and displaying of any the mechanisms, wherein display occurs in a display region
Display of data generated is merely insignificant extra-solution activity that does not add significantly more to the abstract idea to render the claimed invention patent-eligible. Guidance, 84 Fed. Reg. at 55 n.31.  It can also be considered a mental process.




Claims 30-47 recite an MMACC apparatus for transforming collateralized equity obligation structure parameters, asset search, tranche selections inputs into asset income distribution message, and principal distribution message outputs through a MMACC component (claimed). The apparatus has a processor arranged in communication with a memory, where the processor is configured to issue a set of processing instructions from a component collection stored in the memory, determine a preferred share class allocation through a capital structure input and a preferred share class component, determine a common share class allocation through the capital structure input and a common share class component, and output the common share class allocation derived from the capital structure input and the common share class component.
The practice of determining share class allocation is a fundamental economic practice, well-known, and extensively used for many years, with or without the involvement of technological means. The invention is an example of a conceptual idea subject to the Supreme Court's "concern that patent law not inhibit further discovery by improperly tying up the future use of these building blocks of human ingenuity." See Alice, 
The format in which information is gathered and stored including “interchangeable-slice type subcomponent datastructures of the capital structure component data structure” as recited in the claims are nothing more than descriptive details which are not statutory under 101.  
This relates to data gathering, analysis and transmittal in which different types of data are analyzed to generate results that are transmitted between transacting parties.  
Moreover this is an example of steps performed by the human mind as mental processes because, other than the generic computer components, nothing precludes these steps from practically being performed as a mental processes. 
The steps mimic human thought processes, perhaps with paper and pencil, where the data interpretation is perceptive only in the human mind.  See Planet Bingo, 961 F. Supp. 2d at 851 (“The district court correctly concluded that managing the game of bingo “consists solely of mental steps which can be carried out by a human using pen and paper”). Other than the recitation of generic computer components, the examiner finds that the instant case clearly falls within the “mental processes” grouping of abstract ideas. The examiner further finds that this type of activity represents longstanding conduct that existed well before the advent of computers and the Internet. See CyberSource Corp. b. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011).  ("That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson").  
Content Extraction and Transmission LLC v. wells Fargo Bank, National Ass 'n, 776 F.3d 1343, 1347 (Fed. Cir. 2014) (holding the concept of "l) collecting data, 2) recognizing certain data within the collected data set, and 3) storing that recognized data in a memory" abstract); see also Intellectual Ventures ILLC v. Capital One Bank (USA), 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“Intellectual Ventures I") (concluding that customizing information and presenting it to users based on particular characteristics is abstract as well); Electric Power Group, LLC v. Alstom S.A, 830 F.3d 1353-1354 (Fed. Cir. 2016) (explaining that an invention directed to the collection, manipulation, and display of data is an abstract process).
Step 2A – Prong 2. The next issue is whether the claims not only recite, but are more precisely directed to this concept itself or whether they are instead directed to some technological implementation or application of, or improvement to, this concept i.e. integrated into a practical application.1 
At the same time, we tread carefully in construing this exclusionary principle lest it swallow all of patent law. At some level, "all inventions ... embody, use, reflect, rest upon, or apply 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
laws of nature, natural phenomena, or abstract ideas." Thus, an invention is not rendered ineligible for patent simply because it involves an abstract concept. "[A]pplication[s]" of such concepts " 'to a new and useful end, ' " we have said, remain eligible for patent protection. Accordingly, in applying the § 101 exception, we must distinguish between patents that claim the " 'buildin[g] block[s]' " of human ingenuity and those that integrate the building blocks into something more. Alice, 573 U.S. at 217 (citations omitted).

The introduction of a computer into the claims does not alter the analysis at Mayo step two.
“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention. Stating an abstract idea "while adding the words 'apply it"' is not enough for patent eligibility. Nor is limiting the use of an abstract idea "'to a particular technological environment. "' Stating an abstract Alice, 573 U.S. at 223-24 (citations omitted).

"[T]he relevant question is whether the claims here do more than simply 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
instruct the practitioner to implement the abstract idea [ ] on a generic computer." Alice, 573 U.S. at 225. 
They claim limitations, as recited do not integrate the abstract idea into a practical application.  Taking the elements separately, the function performed by the computer at each step of the process is purely functional.  The limitations recite generic computer processing components expressed in functional terms to be performed by any possible means and so present no more than abstract conceptual advices.  
Applicant’s argument that the ability to customize the information received/presented from the data (data structures) for example by moving and interchanging data between users and accounts, reducing computational complexity without more as to how this is executed and the technical improvement to the interface is unclear. (See Applicant’s Remarks paras. 0035-0037). 
The purported improvement resides in the how the data is interpreted and the results desired and not in how the process physically enforces such a data interpretation or in how the processing technologically achieves those results.  Absent is support for an improvement to the functioning of the computer itself or effect an improvement in the manner a computer functions.  

 Analyzing data for financial planning purposes does not amount to integration of a judicial exception into a practical application.

2B - The next issue is whether the claims provide an inventive concept because the additional elements recited in the claims provide significantly more than the recited judicial exception.  Using a computer for data gathering, analysing and generating results based on inputs received is one of the most basic functions of a computer.  All of these computer functions are generic computer activities that are performed only for their conventional uses. 
These computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms 'processing,' 'receiving, ' and 'storing, 
    PNG
    media_image3.png
    7
    35
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    7
    6
    media_image4.png
    Greyscale
 those functions can be achieved by any general purpose computer without special programming").  
Considered as ordered combination, the computer components of the claims as recited add nothing that is not already present when the steps are considered separately (See App. Spec. paras. 0060-0065. 0084; see Figs. 23  - standard off-the-shelf computer 
The specification describes the additional elements as being well-understood, routine, and conventional and such conventional computer processes operating on conventional hardware "do not alone transform an otherwise abstract idea into patent-eligible subject matter." FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1096 (Fed. Cir. 2016) (citing DDR Holdings, 773 F.3d at 1256).
The additionally recited elements in the dependent claims were all individually and collectively examined and found to merely refine and/or further limit the abstract idea(s) of the independent claims(s). 
They do not add any feature which is an inventive concept which addresses the deficiencies of their respective independent claims or transforms the nature of the claims into patent-eligible subject matter under 35 USC 101.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 30-47 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  

Analysis

Claim 42: Ineligible
Claim 42 is selected as the representative claim of this group (claims 30-47).  The claim is directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. (Step 1)
Claim 42 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim recites abstract idea of organizing human activities. This judicial exception is not integrated into a practical application and the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. 
For claim 42, recites
 (Currently Amended) A datastructure value stream method, comprising:
instantiating a processor-operable capital structure component interaction-interface, the interaction-interface having a plurality of interaction-interface mechanisms, wherein the processor-issuable instructions embody the interaction-interface mechanisms and associated data, including:
specifying, via a specification interface mechanism, a capital structure component type for a capital structure component data structure;
specifying, via an interaction interface mechanism, interchangeable slice type subcomponent datastructures of the capital structure component data structure including: income generation components, and a-capital appreciation components;
generating a value stream data structure, wherein a widget interface mechanism initiates value stream data structure generation and wherein engagement of the widget interface, includes: effectuating population of the capital structure component data structure,
effectuating population of each interchangeable-slice type subcomponent data structure with assets according to the specification of interchangeable-slice type subcomponent data structure and according to the specified capital structure component type value stream data structure, instantiating the value stream data structure and associates the value stream data structure to the values in the capital structure component data structure;


This recites a process of financial planning in which there is the transformation of collateralized equity obligations structure parameters, asset search, tranche selections inputs into asset income distribution message, and principal distribution message outputs through a MMACC component.  Instructions are issued to determine a preferred share class allocation through a capital structure input and a preferred share class component determine a common share class allocation through the capital structure input and a common share class component, and output the common share class allocation derived from the capital structure input and the common share class component.
The practice of determining share class allocation is a method of organizing human activity that is a fundamental economic practice, well-known, and extensively used for many years, with or without the involvement of technological means. 
The invention is an example of a conceptual idea subject to the Supreme Court's "concern that patent law not inhibit further discovery by improperly tying up the future use of these building blocks of human ingenuity." See Alice, 573 U.S. at 216 (citations omitted). Thus, the claims are directed to a certain method of organizing human activity.
Besides reciting the abstract idea, the remaining claim limitations recite computer components (e.g. processors (see App. Spec. Fig. 23).  In particular, the claims only recite generic computer components (e.g. general-purpose computer systems based on the processors - “[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention. Stating an abstract idea "while adding the words 'apply it"' is not enough for patent eligibility. Nor  - Alice, 573 U.S. at 223-24 (citations omitted)).  The additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components.   
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the abstract idea using generic computer components. In conclusion, merely “applying” the exception using generic computer components cannot provide an inventive concept.  Therefore, the claim is not patent eligible under 35 USC 101.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.

Claims 30-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9818156. Although the claims at issue are not identical, they are not patentably distinct from each other because both cases deal with transforming collateralized equity obligation structure parameters, asset search, tranche selections inputs into asset income distribution message, and principal distribution message outputs through a MMACC component.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter with substantially similar claim language.

Response to Amendment
The amendment to the claims filed on April 1, 2021 does not comply with the requirements of 37 CFR 1.121(c) because consecutive claims 1-29 having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–29 (canceled)) and claims 29-47, absent any amendments should be listed as having the same status of “previously presented” .  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.


Since the reply filed on October 29, 2021 appears to be bona fide, applicant is given a TIME PERIOD of ONE (1) MONTH or THIRTY (30) DAYS from the mailing date of this notice, whichever is longer, within which to submit an amendment in compliance with 37 CFR 1.121 in order to avoid aban-donment.  EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKA OJIAKU whose telephone number is (571)270-3608. The examiner can normally be reached Monday - Friday: 8.30 AM -5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHIKAODINAKA OJIAKU/
Primary Examiner, Art Unit 3696 
                                                                                                                                                                                                       


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981).